     '.
          o
     ~o



                                                                                      1~9~,R ~ 7 ~~f
                                                                             "ENTRAL DISI ri1C - '~ CFlLIFC~RNlA
                2                                                            ~Y_             ~          DEPUTY




                5

                6                            YJNITED STATES DLSTRICT COURT
                7                           CENTRAL DI5T~CT OF CALIFORNIA
                8
                      { UNITED STATES OF 1~MERICA,
                9
               i° ~                                Plaintiff,     ~ CASE N4. p'l:a•0
                                                                                  '  M~ - o~3g~
               ~~                           v.              ~                  ~~                           ,
               12                                                    QRDER ~F DETENTION
               13             .
                         ~~~s
               14 ~ASTOCGf~- OSuNR                 Defendant.
               15
               16                                                    I.
               17          A.{}      4n motion ofthe Government in a case allegedly involving:
              18               1.() a crime ofviolence.                                           .
              19               2.() an offense wifih maximtun sentence oflife irriprisonm~nt or death.
              .24              3.() a narcotics or controlled substance offense with maximum sentence
              2]                        of#en Qr more years.
              22               ~4.()    any felony -where the defendant has been convicted oftwo or more
              23                        prior offenses described above,
              24               5.() any felony that is not otherwise a crime ofviolence that involves a
              25                        minor victim, arpassession ox use ofa fi~resrm or deshucfive device
              26                        or any other dangerous weapon,.or a failure to register under ~8
              27                       U.S.0 § 2250.
-~            28           (~ On motion by the Government/()on Court's own motion, in a case
                          B.
                                             ORDER OFDETENTION AFi'ER HEARING(f8 p.S.C§3142(!)}

                      CR.gq(g61p~j                                                                                 Page 1 of4
      f

              v
yep       ~
                             n



                                               allegedly involving: ~Q.p g~1~~ ~0~~~
                       .2                ~}    ~n fhe further allegation by the Govezntn~nt of
                        3                i.~      a serious risk that fhe defendant wiU flee.               ~ _
                        4                2.() a serous risk that.the defendant will:
                        5                   a.()obstruct or a~mpt to obstructjus~iae.
                       5                    b.()threaten, injuze, or intimidate a prospective witness orjuror or
                       7                         attempt to do so.
                       s           C. The Government(~ is/.(~.is notentitled to a rebuttable presumption that no
                       9              condition or combinati+nn.ofconditions will reasonably assure the defend.ant's
                   l0                 appeaFance as required and the safety ofany person ~r the cam~munity.
                   11
                   12                                                         E~
                   i3             A.~t        7.'he
                                                 ..Court
                                                       - Otis that no condition or combination ofconditions will
                   14                         rsasonablyassure:
                   1s                1. ~1      the appearance ofthe defendant as req~~red.
                   16                     ~}    and/or                                      ~                         .
                   17                2. {~Q     the safety ofany person or the community.
                   I8             B.{) Thy Corr# finds that the defendant_ has not r~buttad by sUffic~ent
                   I9                  evidence to tha contrary the presumption provided by s~tute,
                  28}
                  21                                                        III.
                  22             Thy Court has considered:                                                        .
                  ~3             A.the nature and circumstances oPfhe offenses)charged,.including whether the
                  z~                offense ~s a crime ofviolenae,aFederal crune.oftexrorism,orinvolves aminor
                  2S                victim ox a cantralled subst~annce,firearm,.explosive, or dest~vctive device;
                  26             B. the weight ofevidence against the defendant;
                  27             C.the history and characteristics ofthe defendant; and                                          .
                  28             D.the nature and seriousness ofthe danger to any person or to the community.
                                                    ORDER ~F D6I'ENTEOD!AFi'ER H~ARtNG(I8 t1.~G ~3142{f))

                           :R-94(OWd7)                                                                                    Pegs
      r
              0
~.~       e




                        1                                                         N.
                       2           The Court also has considered all the evidence adduced at the hearing and the
                       3           arguments and/or statements of counsel, and the Pretrial Services
                       4          ~tepart/recommendation.
                       5
                       6                                                          V.
                       7          The Court bases the foregoing findings)on the followirwg;
                       8          A.,{~         As to flight risk:

                              T~ ~~~~ P,~= ~vt c~- a~S~FC~~ w~~i
                   l4
                   11
                   12
                   13
                  14
                  IS
                   t6            B.~) As to danger:
                  l7                                   -~XS~R~u
                              ~ P~F~S-~~~ P.~ ~ off`of
                              ~
                             Two ~~~~ ~ ~~~ s~~-~►ss ~-~
                  18
                  is
                  Za
                  Z1
                  22
                  23
                  24                                           .               VI.
                  2S            A. {)         The Court finds that a serious risk exists that the defendant will:
                  26                       1:~ } gbstr~ct or attempt to obstruct justice,
                  27                       2. ()attempt to/ ( )threaten, injure pr intimidate a witness ar juror.
                  2$

                                                       ORDER bF DETENTION AF7'F.R HARING (18 IJ.S.G §lI42(i))

                           CR-94 (06/07)                                                                            Page 3 of 4
     R


1~       ,~, °   V




                               1     B. The Caurt bases the foregoing findings}.on the fallowing:
                               2
                               3
                               4
                           5
                           G
                           7
                           $                               _
                                                                                VII.
                       14.
                          11       A.iT IS THE~tEFORE ORDERED that the defendant be detained prior to trial.
                       12          B, IT IS F`URTHE~.C~RDERED thafi the.defendant be committed to.the custody
                       13              ofthe,Attorney General fox confinement in a carreetions facilit}► separate, to
                     • 14              the extent practicable; from persons. awaiting_ or serving sentences or being
                      15               held in custody pending appeal. .
                      16           G. ~T IS F[JRTI~ER dRDER~D that the defendant be afforded reasonable.
                      17               opportunity for private consultation with cotuisel.
                      18           I7. I~`IS FUR`T`HER QRDERED that an .order o~ a Court of the United State
                      19              or on request of any attorney for the Cavernment, the person in charge o~the
                     20               corrections facility in which the a~fendant is confined deliver the dsfendarrt
                     21               to a UnitedStates marshal for the purpose of an appearance inconneciion
                     2z               with a caurtproceeding.
                     2'3
                     24
                     25
                     26 DATED: ~J ~'7 ~' ~~~
                     27
                     28

                                                     ORD&R OFDETENI'10N AFt'ER IiEAM~1G (]8 U.S.C. ~142S11)              I
                            CR•94 (OW071                                                                      Page 4 of d ~
